Citation Nr: 1145014	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision in which the RO denied service connection for PTSD (also claimed as any psychiatric disorder due to sexual assault).  In June 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2008.

In her substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in April 2008 and June 2008, the Veteran cancelled her hearing request.  

In March 2008, the Veteran submitted additional evidence without a waiver of initial RO consideration of the evidence.

To more accurately reflect the Veteran's contentions and what the RO has actually adjudicated in this case, and in accordance with the United States Court of Appeals of Veterans Claims's (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the appeal as encompassing the matter set forth on the title page. 

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required. 


REMAND

As noted above, the Board has expanded the claim for service connection to include not only PTSD, but any other acquired psychiatric disorder, as well.  To avoid any prejudice to the Veteran, RO adjudication of the expanded claim, in the first instance is warranted.  See, e.g. Bernard v. Brown, 3 Vet. App. 384, 394 (1993).  

The Board also finds that further development of the claim on appeal is needed.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran contends that she has a current psychiatric disability, to include PTSD, related to an in-service sexual assault.  The Veteran's service records are consistent with her report of sexual assault.  In this regard, the Veteran's service treatment records reflect emergency treatment following sexual assault in October 2004.  The medical evidence reflects treatment for small sebaceous cysts, left labia majora, status post-sexual assault, and HIV testing.  Thus, the objective evidence tends to support the occurrence of an in-service sexual assault, as alleged.

On enlistment examination in August 2003, clinical psychiatric examination of the Veteran was assessed as normal.  Service treatment records reflect mental health treatment during service, including diagnoses of personality disorder and depressive disorder.

Post-service VA medical records reflect treatment for psychiatric disorders, including major depressive disorder and adjustment disorder.

The Veteran underwent VA psychiatric evaluation in July 2005.  The impression was personality disorder.  The examiner also noted that the Veteran had a Global Assessment of Functioning (GAF) score of 55, indicative of depression; however, he did not definitively indicate whether an actual diagnosis of depression was warranted, nor did he specifically address whether the Veteran meets the criteria for a diagnosis of PTSD.

Subsequent to the July 2005 VA examination, the Veteran submitted evidence reflecting current PTSD.  In a March 2008 letter, a clinical nurse specialist from the Philadelphia VA Medical Center (VAMC) indicated that the Veteran was currently being treated for PTSD secondary to military sexual trauma.  

The Board find that the medical evidence currently of record-in particular, the July 2005 VA examination report-does not sufficiently resolve the questions of whether the Veteran currently has an acquired psychiatric disability, to include PTSD, and, if so, whether there exists a medical relationship between any such disability(ies) and service. 

As the medical evidence currently of record is inadequate, further VA examination and medical opinion-based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.   

Accordingly, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in a denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims file all outstanding pertinent medical records.

In her March 2008 substantive appeal, the Veteran stated that she was currently receiving treatment for PTSD from the Philadelphia VAMC and the VAMC in Coatesville, Pennsylvania.  The claims file currently contains VA treatment records from the Philadelphia VAMC dated through October 3, 2005; there are no records of treatment from the Coatesville VAMC.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Philadelphia and Coatesville VAMCs any outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Documents of record also indicate that the Veteran filed a claim for disability benefits with the Social Security Administration (SSA).  In a December 2010 records request, a disability claims adjudicator indicated that the Veteran had a pending claim for disability benefits under the Social Security Act.  Records associated with the Veteran's SSA disability claim may contain information pertinent to the claim on appeal.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the expanded claim for service connection for an acquired psychiatric disability, to include PTSD.  The RO adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran from the Philadelphia VAMC (dated since October 3, 2005) and from the Coatesville VAMC (dated since her March 2005 discharge from service).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).  The entire claims file, to include a complete copy of the REMAND, must be made available to the psychiatrist or psychologist designated to examine the Veteran, and the report of examination should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies).  Then, with respect to each such diagnosed disability-other than PTSD-the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include in-service sexual assault (the occurrence of which evidence of record tends to corroborate).

The examiner should specifically address whether the Veteran meets the criteria for a diagnosis of PTSD.  If so, the examiner should clearly explain how the diagnostic criteria are met, to include identification of any stressor(s) underlying the diagnosis.  The examiner should specifically indicate whether the in-service sexual assault stressor Veteran is adequate to support the diagnosis of PTSD, as well as identify which current symptoms are related to that stressor.

In rendering the requested opinions, the examiner should specifically consider the service treatment records and the post-service medical records, as well as the Veteran's contentions.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


